DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 10 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0027250 (hereinafter “Joseph”), in view of United States Patent Application Publication No. US 2010/0162657 (hereinafter “Swei”), and further in view of a dissertation titled “Polymer Additives Effects on Structure and Dynamics” by Adam Eugene Imel (hereinafter “Imel”).Regarding claims 1 and 23-27 	Joseph teaches flame retardant crosslinkable polyolefin compositions useful for the production of films, sheets, and membranes.  The compositions are comprised of ethylene-silane copolymer, plastomer, flame retardant filler, and a silanol condensation catalyst (abstract), which corresponds to a silane-crosslinked polyolefin elastomer.  Joseph teaches the compositions are useful for the manufacture of films and sheets in roofing membrane applications (paragraph [0001]).   	Joseph teaches reinforced membranes are produced from two or more sheets (paragraph [0015]), which corresponds to the claimed limitations requiring at least one layer comprising a first silane-crosslinked polyolefin elastomer. 	Joseph teaches the composition comprises a magnesium (di)hydroxide or 3-8 α-olefin plastomer (first polyolefin) having a density of less than 0.92 g/cm3 (paragraphs [0013], [0017], and [0019]), which encompasses the claimed ranges. 	Joseph does not explicitly teach the first silane-crosslinked polyolefin elastomer comprises a blend of: (1) about 50-80 wt% of a first polyolefin including a blend of copolymers, each made using two or more olefins and being silane-grafted, including ethylene-1-octene copolymer(s), ethylene-1-butene copolymer(s), or both; and (2) about 10-50 wt% of a second polyolefin including a polypropylene homopolymer, a polypropylene copolymer, a polyethylene-co-propylene copolymer, or a mixture thereof, where the weight percentage being based on the total weight of the first silane-crosslinked polyolefin elastomer. 	Swei teaches a roofing membrane having first and second layers (at least one layer) (abstract).  Swei teaches the second layer 104 can be formed of an elastomeric, thermoplastic, or asphaltic material, which also can be of single or multilayer construction (paragraph [0019]).  Swei teaches the elastomeric material includes: a polyolefin homopolymer, such as polypropylene; a polyolefin copolymer, such as ethylene-propylene copolymer (also corresponding to a polypropylene copolymer), ethylene-butene copolymer, or ethylene-octene copolymer; or any blend or combination thereof (paragraph [0028]), where: the ethylene-butene copolymer and ethylene-octene copolymer corresponds to the materials for the claimed first polyolefin; and the polypropylene homopolymer and the ethylene-propylene copolymer (polypropylene Regarding claim 2 	In addition, the combination of Joseph and Swei does not explicitly teach the first silane-crosslinked polyolefin elastomer exhibit a crystallinity of from about 5% to about 25%. 	Imel teaches mechanical modifiers for polymers are used to increase either the Regarding claim 5 	In addition, Joseph teaches the sheets can have a thickness ranging from 10-50 mils (0.254-1.27 mm) (paragraph [0015]), which falls within the claimed range.Regarding claim 7 	In addition, Joseph teaches reinforced membranes are produced from two or Regarding claims 9 and 10
 	Regarding the heat aging and weather color difference of the membrane, although the prior art does not explicitly disclose either: (1) the at least one layer is characterized by a weathering color difference from about 0.4 ΔE to about 3 ΔE after 2000 cycles of testing, as measured according to ASTM G155, and further wherein the at least one layer is characterized by a heat aging resistance after exposure to 115°C for 168 hours given by a tensile strength from about 5 MPa to about 15 MPa, an elongation from about 100% to about 300%, and a 100% elastic modulus from about 3 MPa to about 12 MPa; or (2) the at least one layer is further characterized by a heat aging resistance after exposure to 115°C for 168 hours given by a tensile strength from about 9.5 MPa to about 11.5 MPa, an elongation from about 100% to about 1000%, and a 100% elastic modulus from about 6.6 MPa to about 9.0 MPa, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Joseph and Melo teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Claims 12, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, and further in view of Swei.Regarding claims 12, 29 and 30 	Joseph teaches flame retardant crosslinkable polyolefin compositions useful for the production of films, sheets, and membranes.  The compositions are comprised of ethylene-silane copolymer, plastomer, flame retardant filler, and a silanol condensation catalyst (abstract), which corresponds to a silane-crosslinked polyolefin elastomer.  Joseph teaches the compositions are useful for the manufacture of films and sheets in roofing membrane applications (paragraph [0001]).   	Joseph teaches reinforced membranes are produced from two or more sheets (paragraph [0015]), which corresponds to the claimed limitation requiring a first layer comprising a first silane-crosslinked polyolefin elastomer and a second layer comprising a second silane-crosslinked polyolefin elastomer.	Joseph teaches the composition (at least one of the first and second layers) comprises a magnesium (di)hydroxide or aluminum trihydroxide in an amount of 20 to 40 wt% (claims 1 and 8), which falls within the claimed range. 	Joseph does not explicitly teach each one of the sheets (at least one of the first and second silane-crosslinked polyolefin comprises a blend of: (1) a first polyolefin including a blend of copolymers, each made using two or more olefins, including ethylene-1-octene copolymer(s), ethylene-1-butene copolymer(s), or both; and (2) a second polyolefin including a polypropylene homopolymers, a polypropylene copolymer, a polyethylene-co-propylene copolymer, or a mixture thereof. 	Swei teaches a roofing membrane having first and second layers (abstract).  Swei teaches the second layer 104 can be formed of an elastomeric, thermoplastic, or asphaltic material, which also can be of single or multilayer construction (at least one Regarding claim 28  	In addition, Swei does not explicitly teach an amount for each of the polypropylene homopolymer, the ethylene-propylene copolymer (also corresponding to a polypropylene copolymer), the ethylene-butene copolymer, and/or ethylene-octene copolymer in the blend constituting the elastomeric material for each of the first silane-crosslinked polyolefion elastomer and the second silane-crosslinked polyolefion elastomer.  However, absent a criticality of the claimed ranges, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an amount for each of the constituent polymers in the polymer blends for each of the different layers using nothing more than routine experimentation.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph and Swei as applied to claim 12 above, and further in view of Imel.Regarding claim 13.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 25 November 2020, with respect to the rejection of the claims under 35 USC §103 as being unpatentable over: Joseph and Melo; Joseph, Melo, and Imel; or Joseph, Melo, and Ansems have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of further consideration of Swei.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783